DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election of claims drawn to Invention of Group II and Species A in the reply filed on 07/20/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 1 is being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2021.
Examiner notes that Claim 31 is incorrectly marked with identifier (Cancelled). The proper identifier for Claim 31 is (New) (please see attached Examiner initiated interview).
Consequently, claims 25, 27-50 are being examined on the merits as being drawn to elected invention/species.
Information Disclosure Statement
The listing of references in the specification such as in page 25, pages 50-97 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular reference in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
The information disclosure statement filed  12/19/2019  fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities:  
“…In most studies, the characterization of mental state was an endpoint, and the raw signals, after statistically classification or semantic labelling, are superseded …” in page 1 needs to be corrected.  A suggested correction is -- In most studies, the characterization of mental state was an endpoint, and the raw signals, after statistical[[ly]] classification or semantic labelling, are superseded --.
“…Likewise, a lack present understanding of the essential characteristics of the signal components in the brain activity patterns…” in page 31 needs to be corrected.  A suggested correction is -- Likewise, a lack of present 
“… Typically, an emotional state at a lower level, and operates in different brain regions, than cognitive processes…” in page 41 needs to be corrected.  A suggested correction is -- Typically, an emotional state at a lower level[[, and]] operates in different brain regions, than cognitive processes--.
“… Makeig (1993) was reported event-related changes in the full EEG spectrum…” in page 25 needs to be corrected.  A suggested correction is -- Makeig (1993) [[was]] reported event-related changes in the full EEG spectrum--.
“… timeconstants of the brain…” in page 40 needs to be corrected.  A suggested correction is – [[timeconstants]] time constants of the brain --.
“… the optimal algorithm to achieve state B from state A, may be different from the optimal algorithm to exist state A, and end up at state B…” in page 41 needs to be corrected.  A suggested correction is – the optimal algorithm to achieve state B from state A, may be different from the optimal algorithm to [[exist]] exit state A, and end up at state B--.
“A database is created were mental states and their associated frequencies of EEG/MEG are saved in step 270” in page 45-46 needs to be corrected. A suggested correction is -- A database is created [[were]] where
“ In one embodiment, one electrode is place on a forehead” in page 47 needs to be corrected. A suggested correction is --  In one embodiment, one electrode is placed on a forehead--.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 36 is objected to because of the following informalities:  lines 3-4 “the at least one of a visual stimulus and an auditory stimulus” needs to be corrected to –the at least one of [[a]] the visual stimulus and [[an]] the auditory stimulus – given its antecedent in claim 25 line 6. Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  lines 4-5 “the at least one of a visual stimulus and an auditory stimulus” needs to be corrected to –the at least one of [[a]] the visual stimulus and [[an]] the auditory stimulus – given its antecedent in claim 40 lines 7-8. Appropriate correction is required.
Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25, 27-50 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following reasons:
Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 25 subject matter “a memory configured to store a waveform, derived from neural correlates of … transition between sleep stages, processed to derive at least one of a temporal and a spatial pattern” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner notes that the specification is silent in regards to “a waveform, derived from neural correlates of transition between sleep stages” subject-matter. Consequently, claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of 
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 33 subject matter “further comprising at least one sensor configured to predict a current brain state of the subject, and to selectively retrieve the waveform and modulate the waveform on at least one of a visual stimulus and an auditory stimulus dependent on the predicted current brain state of the subject” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 37 subject matter “an input configured to provide feedback representing a concurrent sleep stage of the subject; and at least one automated processor configured to: define a series of target sleep stages of a sleep cycle having a plurality of sleep stages in a sequence; select a sequence of waveforms from a plurality of stored waveforms based on the defined target sleep cycle and the feedback; for each target sleep stage in the sequence, control the at least one of the visual stimulator and the auditory stimulator to modulate the waveform with the selected sequence of waveforms based on at least a concurrent correlation of a temporal pattern of the feedback with indicia of the respective target sleep stage, to maintain the subject at the target sleep stage; and transition to a subsequent target sleep stage of the sleep cycle in the sequence, wherein both the selected sequence of waveforms and the modulation of the waveforms of the selected sequence of waveforms are each dependent on the feedback” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 40 subject matter “instructions to define a waveform pattern comprising at least one of a temporal and a spatial pattern derived from neural correlates of … a transition between sleep stages from a human” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner notes that the specification is silent in regards to this “a waveform, derived from neural correlates of transition between sleep stages” subject-matter. Consequently, claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 42 is similarly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for including the subject-matter “wherein the waveform pattern comprising the at least one of the temporal and the spatial pattern is derived from neural 
Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 43 subject matter “derive at least one temporal pattern of the brainwaves specific to …transition to a respective stage of sleep…modulate each of an audio perceptual output and a visual perceptual output with the modulation pattern synchronized with each other, wherein the at least one audio-visual stimulator is further configured to entrain brainwaves of the subject with the at least one temporal pattern of the brainwaves specific to the at least one donor for … transition to the respective stage of sleep” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner notes that the specification is silent in regards to this subject-matter of “brainwaves specific to transition period between sleep stages”. Consequently, claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Dependent claims 27-39, 41, 42, 44-50  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112(a) issue in their respective base claims. Consequently, dependent claims 27-39, 41, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 25, 27-39 and 40-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 30 in line 2 recite the limitation "the auditory sound stimulus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 in line 2 recite the limitation "the visual light stimulus".  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 in each of line 7 and line 9, claim 41 in line 3 recite the limitation "the waveform".  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 in line 5 recites the limitation “the defined waveform”. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 in line 8 recites “further comprising at least one sensor” which renders the claim unclear. More specifically, it is unclear as to which of the preceding structures in claim 33 and/or claim 25 is “further comprising at least one sensor”.
Claim 28 in line 1 recites “neural correlates” which renders the claim unclear. More specifically, it is unclear as to whether claim 28 line 1 “neural correlates” is the same as, 
Claim 29 in line 8 recites “at least one of the visual stimulator and the auditory stimulator” which renders the claim unclear. More specifically, it is unclear as to whether claim 29 line 8 “at least one of the visual stimulator and the auditory stimulator” is the same as, different than or in addition to that recited in claim 25 line 6 “at least one of a visual stimulator and an auditory stimulator”. If same, Examiner suggests amending to –the at least one of the visual stimulator and the auditory stimulator —as in claim 30 lines 1-2.
Claim 33 in lines 9-10 recites “at least one of a visual stimulus and an auditory stimulus” which renders the claim unclear. More specifically, it is unclear as to whether claim 33 lines 9-10 “at least one of a visual stimulus and an auditory stimulus” is the same as, different than or in addition to that recited in claim 25 line 6 “at least one of a visual stimulator and an auditory stimulator”. If same, Examiner suggests amending to –the at least one of [[a]] the visual stimulator and the [[an]] auditory stimulator—as in claim 30 lines 1-2.
Claim 36 in lines 1-2 recites “an input configured to receive feedback for monitoring the sleep stage of the subject” which renders the claim unclear. More specifically, it is unclear as to whether the term “input” as used in claim 36 lines 1-2 is a structure, data, signal, response, function or a process step.
Claim 37 in lines 2-3 recites “an input configured to provide feedback representing a concurrent sleep stage of the subject” which renders the claim unclear. More specifically, it is unclear as to whether the term “input” as used in claim 37 lines 2-3  is a structure, data, signal, response, function or a process step.
Claim 39 in line 9 recites “a control output configured to adjust an ambient temperature surrounding the subject in a specific sleep stage dependent manner” which renders the claim unclear.  More specifically, it is unclear as to whether the term “control output” as used in claim 39  line 9 is a structure, data, signal, response, function or a process step.
Claim 25 in line 9 recites “an output configured to present the modulated waveform to the subject” which renders the claim unclear.  More specifically, it is unclear as to whether the term “output” as used in claim 25 line 9 is a structure, data, signal, response, function or a process step.
Claim 37 in line 8 and line 16, claim 38 in line 2 recites “the feedback” which renders the claim unclear. More specifically, it is unclear as to whether claim 37 line 8 and line 16, claim 38 line 2  “feedback” is referencing “feedback” in claim 37 line 2 or that in claim 36 line 2.
Claim 38 in lines 2-3 recites “a target sleep stage” which renders the claim unclear. More specifically, it is unclear as to whether claim 38 lines 2-3 “a target sleep stage” is one among or different than or in addition to “a series of target sleep stages” recited in claim 37 line 5 and if different in what manner the two differ. 
Claim 44 uses the language “characterized by” which is indefinite in that it is unclear whether this is intended to be an inclusive or exclusive recitation, language such as comprising or consisting of should be used based upon what is intended.
Claim 48 in line 3 recites “at least one temporal pattern” which renders the claim unclear. More specifically, it is unclear as to whether claim 48 line 3 “at least one temporal pattern” is the same as, different than or in addition to that recited in claim 43 lines 3-4 “at least one temporal pattern” and if different in what way the two differ.
Claim 48 in line 3 recites “at least one donor” which renders the claim unclear. More specifically, it is unclear as to whether claim 48 line 3 “at least one donor” is the same as, different than or in addition to that recited in claim 43 line 3 “at least one donor” and if different in what way the two differ.
Claim 34 in line 2 recites “plurality of waveforms, derived from neural correlates of respectively different sleep stages” which renders the claim unclear. More specifically, it is unclear as to in what manner the sleep stages are “different” i.e. in terms of frequency, amplitude, phase, waveform, periodicity or some other way.
Claim 33 in line 9 recites “the waveform” which renders the claim unclear. More specifically, it is unclear as to whether claim 33 line 9 “the waveform” is referencing one among  “a plurality of waveforms” in claim 33 lines 1-2 or “a waveform” in claim 25 line 2. 
Claim 37 in line 2 “concurrent sleep stage of the subject” which renders the claim unclear. More specifically, it is unclear as “sleep stage” in claim 37 line 2 is concurrent with respect to what other sleep stage i.e. “the sleep stage of the subject during presentation of the modulated waveform to the subject, distinct from recording of the neural correlates, wherein the at least one of a visual stimulator” in claim 36 lines 2-3 or claim 25 line 3 “at least one sleep stage” or whether concurrency is with respect to a subjective sleep stage provided as feedback input by subject.
Claim 41 in line 4 recites “entraining modulation” which renders the claim unclear. It is unclear as what procedure is used or in what manner modulation itself is entrained. 
Dependent claims 2-12 and 14-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-12 and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28, 30-36, 39-47, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al.(Pub. No.: US 20170319817 A1, hereinafter referred to as "Morishima") in view of Tam; Thomas (Pub. No.: US 20130131537 A1, hereinafter referred to as “Tam”).
As per independent Claim 25, Morishima discloses a system for inducing sleep in a subject (Morishima in at least fig. 1-2, 6-8 abstract, [0001], [0004-0005], [0017], [0021-0030], [0045-0052], [0069-0076], [0083-0084], [0090-0092], [0094], [0098], [0104] for example discloses relevant subject-matter. More specifically, Morishima in fig. 1, [0016] for example discloses a system 1 for inducing sleep in a subject), comprising: 

at least one of a visual stimulator and an auditory stimulator, configured to retrieve the waveform for use in stimulating a subject to induce a sleep (Morishima in at least fig. 8, [0034], [0085] for example discloses at least one of a visual stimulator and an auditory stimulator, configured to retrieve the waveform for use in stimulating a subject to induce a sleep. See at least [0034] “the sound source controller 26 controls the sound source 28 such that, in accordance with a current sleep depth of the human subject E estimated by the sleep depth estimator 24, the sound source 28 either lengthens … the cycles of the sound to be heard by the human subject E, relative to the cycles of biorhythms of the human subject E detected by the sensors 12 and 13… the sound source controller 26 serves as a stimulus controller that controls the stimulus imparter to impart a stimulus to the human subject E in accordance with the 
an output configured to present the modulated waveform to the subject (Morishima in at least fig. 1, fig. 8, [0016], [0022], [0034], [0038], [0085] for example discloses an output 14 configured to present the modulated waveform to the subject. See at least Morishima [0038] “The signal thus generated is converted into an analog signal, and the analog signal is then output from the loudspeaker 14 as a sound to be heard by the human subject E.”).
Morishima does not explicitly disclose modulate the waveform on at least one of a visual stimulus and an auditory stimulus feature.
In an analogous brain entrainment field of endeavor, however, Tam discloses a brainwave entrainment system (Tam in at least fig.  1, abstract, [0003], [0053] for example discloses brainwave entrainment system. See at least [0003] “system and method for creating a … Brainwave Entrainment (TRBE) signal. Electroencephalography (EEG) signals are recorded from a …practitioner during a session. Practitioner EEG signals are processed and appended to produce TRBE audio compositions for select applications”) that comprises 
modulating the brain waveform on at least one of a visual stimulus and an auditory stimulus (Tam in at last fig. 1, 19, [0053-0054] for example discloses modulating the brain waveform 110/130 on at least one of a visual stimulus and an auditory stimulus 135 to generate the modulated signal 125. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound pressure 150 measurable in decibels to subject 155”).


As per dependent Claim 28, the combination of Morishima and Tam as a whole further discloses  system wherein neural correlates are derived from a donor, and the subject and the donor are different humans (Morishima in at least fig. 6-7, [0070-0071], [0076] for example discloses wherein neural correlates are derived from a donor E, and the subject F and the donor  E are different humans. See at least [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”).  

As per dependent Claim 30, the combination of Morishima and Tam as a whole further discloses  system wherein the at least one of the visual stimulus and the auditory stimulus comprises the auditory sound stimulus, modulated to provide auditory stimulation (Tam in fig. 1, 19, [0053-0054] discloses the auditory sound stimulus modulated to provide auditory stimulus)

However, Tam  in  [0005-0006] for example discloses binaural beats stimulation and an isochronic tones stimulation which make the claimed subject-matter obvious to one would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. A person of ordinary skill would have been motivated to use at least one of a binaural beats stimulation and an isochronic tones stimulation, with a reasonable expectation of success, for the advantage of entraining brain waves by presenting stimuli through the ears at repetition rates equal to the desired brain wave frequency (Tam, [0004-005]).

As per dependent Claim 31, the combination of Morishima and Tam as a whole further discloses  system, wherein the at least one of the visual stimulus and the auditory stimulus comprises the visual stimulus, which is at least one of amplitude modulated and pulse modulated with the waveform (Morishima in fig. 7, [0076], [0085], [0092] and Tam in at least fig. 1, 19, 23, [0053-0054], [0097] for example discloses wherein the at least one of the visual stimulus and the auditory stimulus comprises the visual stimulus, which is at least one of amplitude modulated and pulse modulated with the waveform. See Morishima at least [0085] “stimuli that appeal to other sensory organs may also be used. For example, …visual stimulus…or other relevant stimuli may be used alone, or two or more of the above stimuli including sound may be used in appropriate combination, so as to guide a sleep depth to a desired sleep depth”. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound 

As per dependent Claim 32, the combination of Morishima and Tam as a whole further discloses  system further comprising pulse rate modulating the waveform on the at least one of the visual light stimulus and the auditory stimulus (Tam in at last fig. 1A, 1, 19, [0053-0054] for example discloses pulse rate modulating the waveform 130 on the auditory stimulus 135. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound pressure 150 measurable in decibels to subject 155”).  

As per dependent Claim 33, the combination of Morishima and Tam as a whole further discloses  system wherein the memory is configured to store a plurality of waveforms, derived from neural correlates of different sleep stages, processed to derive at least one of the temporal and the spatial pattern representative of each respective different sleep stage (Morishima in at least [0025], [0035], fig. 3, [0045], [0078] for example discloses wherein the memory is configured to store a plurality of waveforms, derived from neural correlates of different sleep stages/sleep cycles, processed to derive at least one of the temporal and the spatial pattern representative of each respective different sleep stage. See at least [0025] “acquirer 22 in FIG. 2A converts the detected signals of the sensors 11, 12 and 13 into digital signals and temporarily accumulates the same in an internal memory, then supplies the signals to the sleep 

As per dependent Claim 34, the combination of Morishima and Tam as a whole further discloses  system wherein the memory is configured to store a plurality of waveforms, derived from neural correlates of respectively different sleep stages, processed to derive at least one of a temporal and a spatial pattern representative of each respective different sleep stage (Morishima in at least [0025], [0035], fig. 3, [0045], [0078] for example discloses wherein the memory is configured to store a plurality of waveforms, derived from neural correlates of respectively different sleep stages, processed to derive at least one of a temporal and a spatial pattern representative of each respective different sleep stage. See at least [0025] “acquirer 22 in FIG. 2A converts the detected signals of the sensors 11, 12 and 13 into digital signals and temporarily accumulates the same in an internal memory, then supplies the signals to the sleep depth estimator 24 and the sound source controller 26”; [0035] “The sound source controller 26 causes characteristics that indicate a manner in which sleep depths estimated for the past sleep of the human subject E changed over time, to be recorded in a database 30”; [0045] “an average of multiple sleep depths estimated for the human subject E at prior time points. These sleep depths are sleep depths estimated under natural conditions… Such an average of sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening, and averaging the sleep depths that have been estimated and recorded for multiple sleeps”; [0078] “The characteristics of the sleep depths of the human subject E … are estimated: from change characteristics of a plurality of sleep depths that are obtained between sleep onset and a current time point, the sleep depths being stored in the memory of the sleep depth estimator 24; and from the characteristics of the sleep depths stored in the database 30, which were estimated with regard to a past sleep of the 

As per dependent Claim 35 the combination of Morishima and Tam as a whole further discloses  system wherein the stored waveform is a composite derived from the neural correlates comprising an electroencephalographic recording of at least two full sleep cycles of at least one human (Morishima [0045] for example discloses the stored waveform is a composite derived from the neural correlates comprising an electroencephalographic recording of at least two full sleep cycles of at least one human. See at least Morishima [0045] “an average of multiple sleep depths estimated for the human subject E at prior time points. These sleep depths are sleep depths estimated under natural conditions, … Such an average of sleep depths can be obtained by, for example, estimating and recording sleep depths over time for a single sleep period extending from sleep onset to awakening, and averaging the sleep depths that have been estimated and recorded for multiple sleeps.”).  

As per dependent Claim 36, the combination of Morishima and Tam as a whole further discloses  system further comprising an input configured to receive feedback for monitoring the sleep stage of the subject during presentation of the modulated waveform to the subject, distinct from recording of the neural correlates (Morishima in at least [0045-0047] for example discloses an input unit configured to receive feedback for monitoring the sleep stage of the subject during presentation of the waveform (which could also be a modulated waveform of Tam) to the subject. See at least [0047] “the sound source controller 26 first obtains a set sleep period by converting an awakening time Ti set by an input unit (not shown) into a time that passes from the start of the sleep depth estimation… The sound source controller 26 then modifies the characteristics of the sleep depth indicated by the solid line by either extending or contracting the same, such that it will be REM sleep when the set sleep period expires… In this 

As per dependent Claim 39, the combination of Morishima and Tam as a whole further discloses  system further comprising a control output configured to adjust an ambient temperature surrounding the subject in a specific sleep stage dependent manner (Morishima in at least [0085], [0090-0091] discloses output configured to adjust an ambient temperature surrounding the subject in a specific sleep stage dependent manner. See at least Morishima [0090] “where temperature and humidity are used as stimuli, a configuration is adopted in which the actuator controlled by the stimulus controller 36 is an air conditioner (AC) provided in a bedroom in which the human subject E sleeps”).  

As per independent Claim 40, Morishima discloses a non-transitory computer readable medium, storing instructions for controlling a programmable processor for presenting at least one of a visual stimulus and an auditory stimulus to a subject to induce sleep ( Morishima in at least fig. 1-2, 6-8 abstract, [0001], [0004-0005], [0017], [0021-0030], [0045-0052], [0069-0076], [0083-0084], [0090-0092], [0094-0098], [0101], [0104] for example discloses relevant subject-matter. More specifically, Morishima in at least [0021], [0023], [0094] for example discloses a non-transitory computer readable medium, storing software instructions for controlling a programmable processor/CPU for presenting at least one of a visual stimulus and an auditory stimulus to a subject to induce sleep. See at least Morishima [0021] “The sleep guidance device 20 serves to estimate sleep depths of the human subject E by processing the detected signals of the sensors 11, 12 and 13. The sleep guidance device 20 also serves to control a sound source such that, in accordance with the biorhythms of the human subject E and the estimated sleep depths, the sound source plays a sound to be heard by the human subject E. The sleep guidance device 20 may be a portable terminal or a personal computer, for example. Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep guidance device 20 executing a pre-installed program”; [0094] “A program pertaining to the aforementioned modes may be provided by being stored in a computer-readable recording medium for installation in a computer. For instance, the storage medium may be a non-transitory storage medium”), comprising: 
instructions to define a waveform pattern comprising at least one of a temporal and a spatial pattern derived from neural correlates of at least one sleep stage or a transition between sleep stages from a human (Morishima in at least fig. 2, 3, 7, [0017], [0021], [0024-0026], [0051], [0094] for example discloses software instructions to define a waveform pattern 
instructions to use the waveform on at least one of a visual stimulus and an auditory stimulus for presentation to the subject(Morishima in at least fig. 1, 2, 8, [0021-0022], [0024], [0031-0032], [0034], [0036-0037], [0094] for example discloses software instructions to  use the waveform on at least one of a visual stimulus and an auditory stimulus for presentation to the subject. See at least Morishima [0024] “a sleep guidance process executed by the CPU of the sleep guidance device 20… the CPU acquires biorhythms (a brain wave…) of the human subject E from the sensors 11, 12 and 13 (S1), and estimates sleep depths of the human subject E from the acquired biorhythms of the human subject E (S2). Next, the CPU controls the sound source 28 to play a sound in accordance with the acquired biorhythms and a current sleep depth among the estimated sleep depths (S3).[0036] “in accordance with the control performed by the sound source controller 26, the sound source 28 generates a signal in which cycles of a periodically-changing element (amplitude, pitch, etc.) of a sound change in accordance with changes in cycles of the biorhythm (i.e., the sound element in this signal is linked with the biorhythm)"; [0037] “in accordance with the control performed by the sound source controller 26, the sound source 28 generates a signal in which the cycles of the sound element linked with the biorhythm are either lengthened … in accordance with a current sleep depth estimated by the sleep depth estimator 24”); and 

Morishima does not explicitly disclose modulate the waveform on at least one of a visual stimulus and an auditory stimulus.
In an analogous brain entrainment field of endeavor, however, Tam discloses a non-transitory computer readable medium, storing instructions for controlling a programmable processor for presenting at least one of a visual stimulus and an auditory stimulus to a subject to implement a brainwave entrainment system (Tam in at least fig.  1, 23, 30, abstract, [0003], [0053], [0057], [0097] for example discloses a non-transitory computer readable medium, storing instructions for controlling a programmable processor for presenting at least one of a visual stimulus and an auditory stimulus to a subject to implement a brainwave entrainment system. See at least [0003] “system and method for creating a … Brainwave Entrainment 
instructions to modulate the waveform on at least one of a visual stimulus and an auditory stimulus for presentation to the subject (Tam in at last fig. 1, 19, [0050], [0053-0054] for example discloses modulating the brain waveform 110/130 on at least one of a visual stimulus and an auditory stimulus 135 to generate the modulated signal 125. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound pressure 150 measurable in decibels to subject 155”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instructions regarding waveform use in stimulating a subject to induce a sleep as taught by Morishima, such that instruction includes waveform modulation on at least one of a visual stimulus and an auditory stimulus for presentation to the subject, as taught by Tam. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of incorporating brain wave entrainment into sound waves for entraining and stimulating the subject (Tam, [0053-0054]).

As per dependent Claim 41, the combination of Morishima and Tam as a whole further discloses  non-transitory computer readable medium further comprising instructions for 

As per dependent Claim 42, the combination of Morishima and Tam as a whole further discloses  non-transitory computer readable medium wherein the waveform pattern comprising the at least one of the temporal and the spatial pattern is derived from neural correlates of a transition between sleep stages (Morishima in at least [0045-0046] for example discloses wherein the waveform pattern comprising the at least one of the temporal and the spatial pattern is derived from neural correlates of a transition between sleep stages i.e. “deepest value”. See at least [0046] “A "deepest value" as referred to herein is a value corresponding to a deepest point that a sleep depth reaches in a transitional course of REM sleep non-REM sleep REM sleep.” ), 

As per independent Claim 43, Morishima discloses a system for inducing sleep in a subject (Morishima in at least fig. 1-2, 6-8 abstract, [0001], [0004-0005], [0017], [0021-0030], [0045-0052], [0069-0076], [0083-0084], [0090-0092], [0094], [0098], [0104] for example discloses relevant subject-matter. More specifically, More specifically, Morishima in fig. 1,6, 7 [0016] for example discloses a system 1 for inducing sleep in a subject.), comprising: 
a nonvolatile memory configured to store data defining at least one waveform, extracted from brainwaves of at least one donor while asleep, and processed to derive at least one temporal pattern of the brainwaves specific to the at least one donor for a respective stage of sleep or transition to a respective stage of sleep (Morishima in at least fig. 2B, 7, [0017], [0023-0025], [0070-0071], [0076], [0094] for example discloses a nonvolatile memory (see Morishima [0094]) configured to store data defining at least one waveform, extracted from brainwaves of at least one donor E while asleep, and processed to derive at least one temporal pattern of the brainwaves specific to the at least one donor for a respective stage of sleep as shown in fig. 7. See at least Morishima[0025] “The acquirer 22 in FIG. 2A converts the detected signals of the sensors 11, 12 and 13 into digital signals and temporarily accumulates the same in an internal memory”; [0071] “Sensors 11A, 12A and 13A detect biorhythms of the human subject E”; [0076] “time changes in sleep depths estimated by the sleep depth estimator 24 for the human subjects E … The solid line in this drawing indicates characteristics of sleep depths that are estimated for the human subject E under a natural condition” );
 at least one processor (Morishima in at least fig. 1, [0021], [0024]  for example discloses at least one processor/CPU), configured to: 
Poltorak-214.1-6-access the data from the nonvolatile memory (Morishima in at least fig. 2B, [0017], [0023-0025]  for example discloses access the data from the nonvolatile memory. See 
generate a modulation pattern from the data representing a respective waveform (Morishima in fig. 7, [0076] for example discloses generate a modulation pattern from the data representing a respective waveform); and 
at least one audio-visual stimulator, operatively connected to the at least one processor (Morishima fig. 6, [0021], [0071], [0085] for example discloses at least one audio-visual stimulator (see Morishima [0085]) operatively connected to the at least one processor. See Morishima at least [0021] “The sleep guidance device 20 also serves to control a sound source such that, in accordance with the biorhythms of the human subject E and the estimated sleep depths, the sound source plays a sound to be heard by the human subject E. The sleep guidance device 20 may be a portable terminal or a personal computer, for example. Functional blocks (described later) are realized by a central processing unit (CPU) (not shown) of the sleep guidance device 20 executing a pre-installed program”; [0071] “the sleep guidance device 20 is configured to include two sound sources 28 and two sound source controllers 26 each controlling a corresponding one of the two sound sources 28 independently in accordance with detected signals from the human subjects E and F. That is to say, the sleep guidance device 20 includes two sets of the configuration illustrated in FIG. 2A,”) and being configured to: 
receive the modulation pattern, and  coordinate each of an audio perceptual output and a visual perceptual output with the pattern synchronized with each other (Morishima in fig. 1, 2, 
wherein the at least one audio-visual stimulator is further configured to entrain brainwaves of the subject with the at least one temporal pattern of the brainwaves specific to the at least one donor for the respective stage of sleep or transition to the respective stage of sleep 
Morishima does not explicitly disclose modulate each of an audio perceptual output and a visual perceptual output with the modulation pattern synchronized with each other.
In an analogous brain entrainment field of endeavor, however, Tam discloses a brainwave entrainment system (Tam in at least fig.  1, abstract, [0003], [0053] for example discloses brainwave entrainment system. See at least [0003] “system and method for creating a … Brainwave Entrainment (TRBE) signal. Electroencephalography (EEG) signals are recorded from a …practitioner during a session. Practitioner EEG signals are processed and appended to produce TRBE audio compositions for select applications”) that comprises modulate each of an audio perceptual output and a visual perceptual output with the modulation pattern synchronized with each other (Tam in at last fig. 1, 19, 23, [0053-0054], [0097] for example discloses modulating the brain waveform (see fig. 1)  on the visual stimulus and auditory stimulus (see Tam fig. 23, [0097) to generate respective the modulated signals. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound pressure 150 measurable in decibels to subject 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveform for use in stimulating a subject to induce a sleep as taught by Morishima, by modulating each of an audio perceptual output and a visual perceptual output with the modulation pattern synchronized with each other, as taught by Tam. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of incorporating brain wave entrainment into sound waves for entraining and stimulating the subject (Tam, [0053-0054]).

As per dependent Claim 44, the combination of Morishima and Tam as a whole further discloses  system wherein the stage of sleep is characterized by theta brainwaves (Morishima in at least [0017], [0027] discloses wherein the stage of sleep is characterized by theta brainwaves), and the at least one audio-visual stimulator is configured to entrain brainwaves of the subject with the theta brainwaves specific to the at least one donor (Morishima in at least fig. 6-7, [0070-0071], [0076] for example discloses the at least one audio-visual stimulator is configured to entrain brainwaves of the subject F with the brainwaves specific to the at least one donor E which entrainment could be extended to theta brainwaves as well. See at least [0076] “The sound source controller 26 controls the sound source 28 associated with the human subject F such that the sleep depths of the human subject F will have the characteristics of the sleep depths estimated for the human subject E, i.e., so that phases of the sleep depths of the human subject F are equivalent to phases of the sleep depths of the human subject E.”).  

As per dependent Claim 45, the combination of Morishima and Tam as a whole further discloses system wherein the at least one temporal pattern of the brainwaves is specific to the at least one donor for a transition to a respective stage of sleep (Morishima in at least fig. 7, [0076] for example discloses wherein the at least one temporal pattern of the brainwaves is specific to the at least one donor E for a transition to a respective stage of sleep as seen in fig. 7).  

As per dependent Claim 46, the combination of Morishima and Tam as a whole further discloses system wherein the at least one processor is further configured to perform a non-linear dimensionality reduction of the brainwaves from the at least one donor comprising blind source separation to generate the modulation pattern (Please note that the Applicants in at least pages 27-30, page 84 of instant application specification detail and admit such statistical analysis procedures as prior art which statistical procedure could be extended to brainwaves from the at least one donor of Morishima (fig. 6-7, [0071], [0076]) to generate the final waveform pattern).  

As per dependent Claim 47, the combination of Morishima and Tam as a whole further discloses system wherein the at least one donor is a plurality of donors (Morishima [0083] for example discloses wherein the at least one donor is a plurality of donors. See at last [0083] “the sleep depth estimator 24 estimates a sleep depth from correspondences with the sleep depths stored in the memory; and the sound source controller 26 controls the sound source 28 in accordance with the estimated sleep depths. …detection results obtained by averaging detection results from a large number of human subjects may be used instead of detection results of only 

As per dependent Claim 49, the combination of Morishima and Tam as a whole further discloses system wherein said at least one temporal pattern represents changes in a dominant frequency of the brainwaves from the at least one donor over time (Morishima in at least [0026-0027], [0051], fig. 7, [0076] for example discloses wherein said at least one temporal pattern represents changes in a dominant frequency of the EEG brainwaves (beta, theta, delta, etc.) 
As per dependent Claim 50, the combination of Morishima and Tam as a whole further discloses system wherein the at least one audio-visual stimulator comprises stereo headphones, configured to emit different binaural sound modulated by the modulation pattern in each ear (Tam in at last fig. 1, 19, 29-3-, [0053-0054], [0103], [0106] for example discloses stimulator comprises stereo headphones, configured to emit different binaural sound modulated by the modulation pattern in each ear. See Tam at least [0053] “brainwave entrainment (TRBE) signal 130 which is combined with sound wave signal 135, to produce recorded non-transient … signal 140. Recorded non-transient … signal 140 is applied to at least one transducer 145, producing sound pressure 150 measurable in decibels to subject 155”; [0103] “Brain .
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morishima in view of Tam and further in view of Aguilar Domingo (Pub. No.: US 20150105837 A1, hereinafter referred to as “Domingo”).
As per dependent Claim 27, the combination of Morishima and Tam as a whole discloses system of claim 25 (see Claim 25 analysis above), further comprising at least one processor configured to: perform a statistical analysis of the neural correlates (Morishima in at least [0024], [0026], [0045], [0078], [0083] “estimate sleep depth”, “average of sleep depth”, “data accumulated in the database 30 maybe statistically analyze”; Tam in at least fig. 1A “115”).
The combination of Morishima and Tam as a whole does not explicitly disclose comprising at least one of a Principal Component Analysis (PCA), a Spatial Principal Component Analysis Poltorak-214.1-2-(Spatial PCA), a Kernel Principal Component Analysis (Kernel PCA), a Nonlinear Principal Component Analysis (NLPCA), an Independent Component Analysis (ICA), Singular Value Decomposition (SVD), Factor Analysis, a Gaussian Process Latent Variable Model (GPLVM), a Curvilinear Component Analysis (CCA), a Diffeomorphic Dimensionality Reduction (Diffeomap), a Gelfand transform, a Fourier transform, a Fourier-Pontryagin 
		In an analogous brain wave monitoring and stimulation field of endeavor, however, Domingo discloses a brain stimulation system (Domingo in at least fig. 1, 3-4, [0069] for example discloses a brain stimulation system. See Domingo at least [0069] “a device and method of classification and brain therapy using brain noninvasive stimulation. It is a brain computer interface (BCI) comprising a brain stimulation unit 114, active EEG electrodes 100”) comprising 
		at least one processor configured to: perform a statistical analysis of the neural correlates to reduce dimensionality, comprising at least one of a Principal Component Analysis (PCA), a Spatial Principal Component Analysis Poltorak-214.1-2-(Spatial PCA), a Kernel Principal Component Analysis (Kernel PCA), a Nonlinear Principal Component Analysis (NLPCA), an Independent Component Analysis (ICA), Singular Value Decomposition (SVD), Factor Analysis, a Gaussian Process Latent Variable Model (GPLVM), a Curvilinear Component Analysis (CCA), a Diffeomorphic Dimensionality Reduction (Diffeomap), a Gelfand transform, a Fourier transform, a Fourier-Pontryagin transform, a Laplace transform, a short-time Fourier transform (STFT), a fractional Fourier transform (FRFT), Laplacian Eigenmaps, a spectral analysis, a wavelet analysis, an eigenvector-based multivariable analysis, a factor analysis, canonical correlation analysis (CCA), and a nonlinear dimensionality reduction (NLDR) (Please note that the Applicants in at least pages 19-30 of instant application specification detail and admit such 
store the reduced dimensionality neural correlates as the waveform in the memory (Domingo in fig. 3, [0070], [0098] discloses storing the reduced dimensionality neural correlates as the waveform in the memory. See Domingo [0098] “The data processing unit 110 performs the time-frequency decomposition of EEG signal and source time series using Morlet wavelets…The temporal and spectral resolution of the decomposition is adjusted by data processing helmet unit, depending on the EEG filtered data received from the scalp of the experimental subject. EEG matrix is decomposed in the space, time, and frequency dimensions. The software of the data processing unit 110 has been efficiently designed to… store the transformed data”).  
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical analysis of the neural correlates used  in system for inducing sleep of Morishima, as modified with Tam, by further including   at least one of a Principal Component Analysis (PCA), a Spatial Principal Component Analysis Poltorak-214.1-2-(Spatial PCA), a Kernel Principal Component Analysis (Kernel PCA), a Nonlinear Principal Component Analysis (NLPCA), an Independent Component Analysis (ICA), Singular Value Decomposition (SVD), Factor Analysis, a Gaussian Process Latent Variable Model (GPLVM), a Curvilinear Component Analysis (CCA), a Diffeomorphic Dimensionality Reduction (Diffeomap), a Gelfand transform, a Fourier transform, a Fourier-Pontryagin transform, a .
Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morishima in view of Tam and further in view of and further in view of Fu; Chi Yung (Pat. No.: US 9037224 B1, hereinafter referred to as “Fu”).
As per dependent Claim 48, the combination of Morishima and Tam as a whole discloses system of claim 43 (see claim 43 analysis), wherein the at least one processor is further configured to:Poltorak-214.1-7-process the brainwaves of at least one donor, to derive at least one temporal pattern (Morishima in at least fig. 7, [0071], [0076] for example discloses process the brainwaves of at least one donor E, to derive at least one temporal pattern as seen in fig. 7).
		The combination of Morishima and Tam as a whole does not explicitly disclose derive at least one temporal pattern at least in part by using one of independent component analysis, principal component analysis, singular value decomposition, factor analysis, spectral analysis, and wavelet analysis or inverse transform the temporal pattern to generate the modulation pattern.
		In an analogous EEG signal processing field of endeavor, Fu discloses EEG based system (Fu in abstract, col. 3 lines11-10 for example discloses EEG based system) the includes

		 inverse transform the temporal pattern to generate the modulation pattern (Fu in at least  fig. 3, col. 3 lines 11-19, lines 20-30   for example discloses inverse transform the temporal pattern to generate the modulation pattern. See at least Fu, fig. 3, col. 3 lines 20-30 “a signal processing method comprising: receiving a signal corrupted with noise; performing an n-level decomposition of said signal using a discrete wavelet transform to produce a smooth component and a rough component for each decomposition level; inputting at least the n.sup.th level smooth component into a corresponding auto-associative neural network to squeeze out noise in said component in the wavelet domain; and performing an inverse discrete wavelet 
		With respect to derivation limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical analysis of the neural correlates used  in system for inducing sleep of Morishima, as modified with Tam, by further including the step of  deriving at least one temporal pattern at least in part by using one of independent component analysis, principal component analysis, singular value decomposition, factor analysis, spectral analysis, and wavelet analysis of Fu for the advantage of performing a decomposition of said signal to produce a simpler component which can be used to squeeze out noise in said component (Fu, Col. 3 lines 10-51).
		With respect to inverse transform limitation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the statistical analysis of the neural correlates used  in system for inducing sleep of Morishima, as modified with Tam, by further including the step of  inverse transform the temporal pattern to generate the modulation pattern of Fu for the advantage of performing an inverse decomposition on the outputs from all the compression modules to recover a clean signal in the time domain (Fu, Col. 3 lines 10-51).
Contingently Allowable Subject-Matter
As per dependent claims 29, 37 and 38
Additionally, dependent claims 29, 37 and 38, dependent claims 29, 37 and 38  are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per dependent Claim 29, none of the prior art discloses a system for inducing sleep in a subject that includes derived from dimensionally-reduced neural correlates of at least two different sleep stages and a transition between the at least two different sleep stages, processed to derive, for each of the at least two different sleep stages and the transition between the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by at least one automated processor, and  at least one of the visual stimulator and the auditory stimulator comprise an audiovisual stimulator configured to frequency modulate each of the visual stimulus and the auditory stimulus with a signal corresponding to the waveform including all of the limitations, features, combination and arrangement of features of their respective base claim and any intervening claims.
As per dependent Claim 37, none of the prior art discloses a system for inducing sleep in a subject that further includes an input configured to provide feedback representing a concurrent sleep stage of the subject; and  at least one automated processor configured to:  define a series of target sleep stages of a sleep cycle having a plurality of sleep stages in a sequence;  select a sequence of waveforms from a plurality of stored waveforms based on the defined target sleep cycle and the feedback; for each target sleep stage in the sequence, control 
Additionally, as per dependent claims 38, dependent claim 38 would be contingently allowable based on its direct/indirect dependency on corresponding contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20180169430 A1 for disclosing  photic stimulation device, method, and program, including a waveform generation unit configured to shape a waveform of a frequency band including a part of a band of .theta. waves and a part of a band of a waves; a pulse modulation unit configured to generate a pulse waveform with duty adjusted on the basis of an amplitude of the waveform generated by the waveform generation unit; and a light exposing unit configured to irradiate a head similar to that claimed and disclosed.
US 20140223462 A1 for disclosing a computer system or method for modulating content based on a person's brainwave data, including modifying presentation of digital content with the content being modulated based on a set of rules maintained by or accessible to the computer system, and/or based on user input, including through receipt of a presentation control 
US 20070084473 A1 for disclosing  a method for incorporating brain wave entrainment into an audio composition by selectively modulating musical elements within the composition by specifying and modulating individual frequency components in an audio composition, according to the desired brain wave state, allowing brain wave entrainment to be easily and subtly incorporated into an audio composition by disguising the modulations as natural instrumental qualities similar in terms of modulating the waveform on at least one of a visual stimulus and an auditory stimulus, for use in stimulating a subject to that  disclosed and claimed.
Non-patent literature “UW study shows direct brain interface between humans”, November 5, 2014, UW NEWS to  Michelle Ma for disclosing brain-to-brain interface to influence brain waves that correspond to sleepiness and brain tutoring in which knowledge is transferred directly from the brain of a teacher to a student.
Non-patent literature A Direct Brain-to-Brain Interface in Humans. PLOS ONE 9(11) to Rao et al. for disclosing brain-to-brain interface in humans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/
 Examiner, Art Unit 3791                                                                                                                                                                                            August 9, 2021